DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenue (US PGPub 2021/0039203, herein after referred to as “Tanoue” IDS reference).
Tanoue discloses the semiconductor method and apparatus as claimed.  See figures 1-35, with emphasis on figures 1-14D,  and corresponding text, where Tanoue teaches, in claim 1, a semiconductor manufacturing apparatus comprising: a reformer configured to partially reform a first substrate to form a reformed layer between a first portion and a second portion in the first substrate; (figure 1; [0047-0078]) a joiner configured to form a joining layer between the first portion and a second substrate to join the first portion and the second substrate; and a remover configured to remove the second portion from a surface of the second substrate while making the first portion remain on the surface of the second substrate by separating the first portion and the second portion.  (figure 1; [0047-0078])
Tanoue teaches, in claim 2, wherein the second portion has a shape that annularly surrounds the first portion.  (figure 1; [0047-0078])
Tanoue teaches, in claim 3, wherein the reformer forms an amorphous layer as the reformed layer by partially amorphizing the first substrate.  (figure 1; [0047-0078])
Tanoue teaches, in claim 4, wherein the reformer partially reforms the first substrate with a laser.  (figure 1; [0047-0078])
Tanoue teaches, in claim 5, wherein the joining layer is f7ormed only in the first portion of the first and second portions.  (figure 1; [0047-0078])
Tanoue teaches, in claim 6, wherein the joining layer includes a first region extending in a circumferential direction of the first substrate.  (figure 1; [0047-0078])
Tanoue teaches, in claim 7, wherein the joining layer further includes a second region extending in a radial direction of the first substrate. (figure 1; [0047-0078])
Tanoue teaches, in claim 8, wherein the joiner forms the joining layer with a laser.  (figure 1; [0047-0078])
Tanoue teaches, in claim 9, wherein the laser of the joiner generates heat by being absorbed by the first and second substrates, and forms the joining layer by causing dehydration condensation by the heat in the first and second substrates.  (figure 1; [0047-0078])
Tanoue teaches, in claim 10, wherein the joiner can move a position where the first substrate is irradiated with the laser, in the radial direction and the circumferential direction of the first substrate.  (figure 1; [0047-0078])
Tanoue teaches, in claim 11, wherein the joiner comprises: an emitter configured to emit the laser; a table configured to support the first and second substrates; a rotary shaft configured to rotate the table; and a mover configured to move the emitter in the radial direction of the table, the mover moves the emitter to move the position where the first substrate is irradiated with the laser, in the radial direction of the first substrate, and the rotary shaft rotates the table to move the position where the first substrate is irradiated with the laser, in the circumferential direction of the first substrate(figure 1; [0047-0078])
Tanoue teaches, in claim 12, wherein the emitter includes first and second emitters configured to emit the laser, and the mover moves the first and second emitters symmetrically to a center of the first substrate.  ((figure 1; [0047-0078])
Tanoue teaches, in claim 13, wherein the joiner includes a light source configured to generate light, and a mask configured to shape the light, and the joiner irradiates a predetermined region between the first substrate and the second substrate with the light shaped by 24 the mask to form the joining layer in the predetermined region(figure 1; [0047-0078])
Tanoue teaches, in claim 14, wherein the mask includes a first light shielding portion, and a second light shielding portion annularly surrounding the first light shielding portion, and the mask irradiates the predetermined region with the light transmitted through a light transmitting portion between the first light shielding portion and the second light shielding portion.  (figure 1; [0047-0078])
Tanoue teaches, in claim 15, wherein the mask can change a shape of the predetermined region by deforming a shape of at least either of the first and second light shielding portions.  (figure 1; [0047-0078])
Tanoue teaches, in claim 16, wherein the remover removes the second portion by inserting an inserting member between the first substrate and the second substrate to peel the second portion from the second substrate.  (figure 1; [0047-0078])
Tanoue teaches, in claim 17, further comprising a conveying mechanism configured to convey the second portion peeled from the second substrate.  (figure 1; [0047-0078])
Tanoue teaches, in claim 18, a method of manufacturing a semiconductor device, comprising: partially reforming a first substrate to form a reformed layer between a first portion and a second portion in the first substrate; (figures 6-8D; [0075-0100]) forming a joining layer between the first portion and a second substrate to join the first portion and the second substrate; and removing the second portion from a surface of the second substrate while making the first portion remain on the surface of the second substrate by separating the first portion and the second portion.
Tanoue teaches, in claim 19, wherein the reformed layer is formed before the joining layer is formed.  (figures 6-8D; [0075-0100])
Tanoue teaches, in claim 20., wherein the reformed layer is formed after the joining layer is formed. (figures 6-15D; [0075-0100])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 30, 2022